UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6902


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SEAN RONDELL BUNDY, a/k/a Bun Rock, a/k/a Humps,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:08-cr-00226-JKB-1; 1:14-cv-00221-JKB)


Submitted: March 26, 2019                                         Decided: March 29, 2019


Before GREGORY, Chief Judge, and AGEE and WYNN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Sean Rondell Bundy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Sean Rondell Bundy seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion.           Although the parties have not questioned our

jurisdiction, “we have an independent obligation to verify the existence of appellate

jurisdiction.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks

omitted). Our jurisdiction is generally limited “to appeals from final decisions of the

district courts . . . that end the litigation on the merits and leave nothing for the court to

do but execute the judgment.” Id. (internal alterations and quotation marks omitted).

“Ordinarily, a district court order is not final until it has resolved all claims as to all

parties.” Id. (emphasis and internal quotation marks omitted). “Regardless of the label

given a district court decision, if it appears from the record that the district court has not

adjudicated all of the issues in a case, then there is no final order.” Id.

       With these principles in mind, we conclude that we lack jurisdiction to hear

Bundy’s appeal. Bundy’s § 2255 motion raised seven separate claims, and the district

court’s memorandum and order analyzed and resolved only five of those claims. The

court did not address Bundy’s sixth claim, which asserted that his guilty plea should be

set aside due to the cumulative ineffectiveness of his counsel, or his seventh claim,

questioning whether, in light of Nat’l Fed. of Indep. Bus. v. Sebelius, 132 S. Ct. 2566

(2012), 21 U.S.C. § 841 operates constitutionally.           Therefore, the district court’s

memorandum and order do not constitute a final judgment over which we have appellate

jurisdiction.



                                               2
      We dismiss Bundy’s appeal and remand to the district court for consideration of

the two unaddressed claims. We express no opinion as to Bundy’s other claims. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                       DISMISSED AND REMANDED




                                          3